Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 9, 1964 after a jury trial, convicting him of possession of nar.cotic drugs as a felony, and imposing sentence upon him as a third felony offender. Judgment affirmed. In our opinion, there was no search here because' the police officer obtained possession of the narcotics after they were no longer in defendant’s possession; they had been discarded by him. (People v. Battle, 12 N Y 2d 866; People v. Pittman, 14 N Y 2d 885; *814United States v. Zimple 318 P. 2d 676.) Even if it be assumed that there was a search, the search' was incidental to a lawful arrest based on probable cause. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.